PELHAM, J.
This action was brought in the court beloAV by the appellee, the City National Bank of Selma, a banking institution, conducting a regular banking business under the national banking laws, against the appellant to recover the amount evidenced by two notes executed by the appellant and payable to the order of the Siegel Automobile Company, of Selma, Ala. The notes, or instruments in question, were, before maturity and in the usual course of business for a valuable consideration, indorsed by the payee to the plaintiff bank. The plaintiff discounted the notes for the payee in due course of its business, without notice or knoAvledge of any defenses thereto. The plaintiff alleged the above facts in each count of the complaint seeking recovery on the notes. The defendant, besides a plea of the general issue, filed numerous special pleas setting up a material alteration in the notes, or instruments declared upon, and a plea of failure of consideration.
The complaint averred the facts and set out the instruments sued on in hmc verba, showing the same to be negotiable instruments, and the plea setting up partial and total failure of consideration presented no defense *198to the plaintiff’s action under the counts of the complaint averring ownership in the plaintiff bank through indorsement before maturity in due course of business, without notice of the existence of any defense. The instruments sued on are plainly negotiable instruments under the rulings of the Supreme Court and statutory provisions now in force prescribing and defining such instruments. — First Nat. Bank v. Slaughter, 98 Ala. 602, 14 South. 545, 39 Am. St. Rep. 88; Williams v. Flowers, 90 Ala. 136, 7 South. 439, 24 Am. St. Rep. 772; Montgomery v. Crossthwait, 90 Ala. 553, 8 South. 498, 12 L. R. A. 140, 24 Am. St. Rep. 832; Acts Ala. (Special Session) 1909, p. 126 et seq., §§ 2, 5, 6, 10, 16, 26, 45, 56, 57, 59, 124.
The provisions whereby the maker agreed to pay the expenses of collection, including an attorney’s fee, did not destroy the negotiability of the instruments. — McGhee v. Importers’ & Traders’ Nat. Bank, 93 Ala. 192, 9 South. 734; Montgomrey v. Crossthwait, supra; First Nat. Bank v. Slaughter, supra.
The plaintiff’s right to enforce the payment of this commercial paper acquired in due course was not affected by the fact, if it was a fact, that the number designating the automobile was inserted in the notes after their delivery to the payee. The bank did not participate in the alteration, and had no knowledge or notice of such alteration, and even though inserting the number of the automobile be a material alteration, the plaintiff bank could enforce the payment of the amount due on the notes according to the original tenor of the notes. — Negotiable Instruments Act, section 124, p. 146, Acts Special Session 1909.
The case was tried before the court without a jury, and the evidence adduced upon the trial authorized the court to find that the notes or instruments sued on *199were delivered by tbe maker to tbe payee (whether or not tbe number was inserted afterwards is immaterial in this action so far as tbe plaintiff’s right of recovery-is concerned), and discounted for value to the plaintiff bank in due course of business before maturity without notice of any defense thereto. The notes or instruments declared upon and introduced in evidence being negotiable, commercial paper, it will be seen from what we have said that the court committed no error in the rulings on the pleadings, or in the judgment rendered, and that judgment is therefore affirmed.
Affirmed.